Case:20-16813-JGR Doc#:9 Filed:10/16/20              Entered:10/16/20 16:20:22 Page1 of 2




                        UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF COLORADO

In re:                                 )
                                       )
                                       )
CHEE WEI FONG                          ) Case No. 20-16813-KHT
                                       )
                  Debtor.              ) Chapter 11
                                      ) Subchapter V
______________________________________________________________________________

                        MOTION FOR APPROVAL OF RETAINER
______________________________________________________________________________

       Chee Wei Fong, Debtor-in-Possession herein (“Debtor”), through her counsel, moves the
Court for an Order approving the payment of a Retainer from the Debtor to bankruptcy counsel,
and as grounds therefor states as follows:

1.            The Debtor filed for relief under Chapter 11 of Title 11 of the United States Code
              (the “Bankruptcy Code”) on October 16, 2020, (the “Petition Date”), and is
              operating as a Debtor-in-Possession.

2.            In connection with the Debtor's Chapter 11 filing, the Debtor retained the firm of
              Buechler Law Office, LLC (“Law Firm”) to represent it as bankruptcy counsel in
              this case.

3.            Other than disclosed in the Application for Employment and Affidavit of Michael
              J. Guyerson, the Law Firm represents no interest adverse to the estate in the
              matter upon which it is to be engaged for the Debtor, and its employment is in the
              best interests of the estate.

4.            Prior to the Debtor's Chapter 11 filing, the Law Firm received funds from the
              Debtor in the amount of $45,000.000. The Law Firm was paid pre-petition fees
              and costs in the amount of $6,930.00 from the Debtor’s funds.

5.            The Debtor has not been requested to, has not, and will not enter into any form of
              agreement, note, or otherwise provided any consideration for the Retainer. The
              Debtor is not indebted or otherwise obligated to any person or entity as a result of
              the payment of the Retainer.

6.            The Law Firm is holding the remaining amount of the Debtor’s funds in the
              amount of $38,070.00 ("Retainer") in its trust account subject to Court approval.
              The Law Firm asserts a security interest in the Retainer from the Debtor. In the
              event the case is converted to a Chapter 7 proceeding, the security interest may


                                              -1-
Case:20-16813-JGR Doc#:9 Filed:10/16/20             Entered:10/16/20 16:20:22 Page2 of 2




              enable the Law Firm to receive payment of its fees and expenses to the extent of
              the Retainer while other administrative expenses remain unpaid. Any sums
              remaining at the close of the representation will be refunded to the client. To the
              best of the Debtor’s knowledge, there are no liens or interests in the retained
              funds other than the security interest claimed by the Law Firm.

7.            The payment of a retainer is consistent with 11 U.S.C. § 328 and is a reasonable
              basis for employment. Given the nature of this case, the fees and costs may
              exceed the amount of the retainer. Notice is being provided to creditors under
              L.B.R. 9013-1 and Fed.R.Bankr.P. 2002.

8.            Notice of this Motion is being provided to creditors and parties in interest
              informing them of the retainer, the source of the retainer, and the amount of the
              retainer.

9.            It is in the best interests of the Debtor and the estate to have bankruptcy counsel
              and the employment of counsel based upon the Retainer described herein.

10.           Pursuant to 11 U.S.C. §328, Fed.R.Bankr.P. 2014, and L.B.R. 2014-1, the Debtor
              seeks approval of the Retainer provided to the Law Firm.


       WHEREFORE, the Debtor respectfully requests that the Court enter an order approving
the Retainer, and for such further and additional relief as to the Court deems appropriate.

Dated: October 16, 2020.

                                            Respectfully submitted,
                                            BUECHLER LAW OFFICE, LLC

                                            /s/ Michael J. Guyerson
                                            ______________________________
                                            Michael J. Guyerson # 11279
                                            999 18th Street, Suite 1230-S
                                            Denver, Colorado 80202
                                            Tel:720-381-0045
                                            Fax: 720-381-0382
                                            Mike@KJBlawoffice.com
                                            ATTORNEYS FOR THE DEBTOR




                                              -2-
